Title: From Thomas Jefferson to John Harvie, 24 May 1793
From: Jefferson, Thomas
To: Harvie, John



Dear Sir
Philadelphia May 24. 1793.

The bearer hereof, Mr. Bayley, is an English gentleman who has studied the laws of that country as the basis of ours, and proposes now to take up ours, as he means to engage in the practice in Virginia. Supposing it will take him a twelvemonth to complete this part of his study, he finds it necessary in aid of his finances to become tutor in some private family, or clerk in some office, if any such place can be obtained. I am not personally acquainted with him, but Colo. Smith of N.Y. recommends him to me strongly and on that foundation I think myself authorized to ask your patronage and notice of him, and to render him such services within the line he has marked out for himself as you can with convenience, which will be considered as an obligation on Dear Sir your friend & servt

Th: Jefferson

